Exhibit 10.1(a)

AWARD NOTICE

to [Name]

[Date]

Pursuant to the Continental Airlines, Inc.

Long Term Incentive and RSU Program

for

Profit Based RSU Award



This document constitutes your Award Notice with respect to a Profit Based RSU
Award as a Participant under the Continental Airlines, Inc. Long Term Incentive
and RSU Program (as amended from time to time, the "Program") adopted under the
Continental Airlines, Inc. Incentive Plan 2000 (as amended from time to time,
the "Incentive Plan 2000"). This Award Notice evidences your receipt of a Profit
Based RSU Award under the Program, as follows:



(a) Number of RSUs. As of the date hereof, the number of RSUs subject to this
Profit Based RSU Award is ________________.



(b) Performance Period. This Profit Based RSU Award is with respect to the
Profit Based RSU Performance Period commencing on ___________ and ending on
___________.



(c) Performance Target and Cash Hurdle. The Performance Target applicable to
this Profit Based RSU Award is satisfied when (1) a Cumulative Profit Sharing
Pool Target is achieved for a particular Fiscal Year and (2) the Financial
Performance Hurdle is achieved for such Fiscal Year. The Cumulative Profit
Sharing Pool Target Level(s) applicable to this Profit Based RSU Award are as
follows:



[Level One: $___________]



The Cash Hurdle applicable to this Profit Based RSU Award is $_________________.



The Cumulative Profit Sharing Pool Target Level that shall be deemed to have
been achieved upon a Change in Control for purposes of Section 6.4(b) of the
Program is _____________ for this Profit Based RSU Award.



(d) Payout Structure. The Payout Structure applicable to this Profit Based RSU
Award is as follows:





Cumulative Profit Sharing Pool Target Level Achieved

Profit Based RSU Payment Percentage

[Level One]

X%





The Cumulative Profit Sharing Pool Target Level achieved, if any, is determined
at the end of each Fiscal Year during the Profit Based RSU Performance Period.
The Cumulative Profit Sharing Pool Target Level achieved determines the
applicable Profit Based RSU Payment Percentage. If more than one Cumulative
Profit Sharing Pool Target Level has been established for this Profit Based RSU
Award, the Profit Based RSU Payment Percentage for achieving a target level will
be reduced by the Profit Based RSU Payment Percentage applicable to the highest
Cumulative Profit Sharing Pool Target Level, if any, achieved for any prior
Fiscal Year in the Performance Period. [For example _____.]



(e) Award Payments. Prior to any payment under the Program, the Human Resources
Committee (the "Committee") must (with limited exceptions) certify in writing
that the Performance Target for a Fiscal Year within the Performance Period has
been achieved, and that the Cash Hurdle for the Cash Hurdle Measurement Period
and any other material terms relating to payment have been satisfied. If the
Committee determines that the Performance Target or Cash Hurdle for a Fiscal
Year was not achieved, there will be no payment for such Fiscal Year with
respect to this Award.

Payments with respect to achieving a Performance Target will be made in three
installments - __ months, __ months and __ months following the end of the
Fiscal Year in which the Performance Target was achieved. The Payment Amount
payable on such dates with respect to the achievement of a Performance Target
will be equal to one third of the number of Profit Based RSUs subject to this
Profit Based RSU Award multiplied by the applicable Profit Based RSU Payment
Percentage (determined based on the Cumulative Profit Sharing Pool Target Level
achieved) multiplied by the Market Value per Share on the payment date (the
average closing sales price of a share of Company Stock over the 20-consecutive
Trading Days immediately preceding such payment date or, in the event of a
Change in Control, immediately preceding the date of the Change in Control).



If the Company does not achieve the Cash Hurdle applicable to a payment date,
the payment will be deferred to the next payment date (March 31 of the following
year, subject to a limit on the number of years payments may be carried
forward). If the Cash Hurdle is not satisfied for such subsequent payment date,
there will be no payment with respect to this Award. If the Cash Hurdle is
satisfied, the Payment Amount will be paid on such date based on the Market
Value per Share at the time of payment.



Receipt of a Payment Amount is also conditioned on your continuous employment
with the Company from the date of this Profit Based RSU Award through the
applicable payment date (with limited exceptions for certain terminations of
employment, such as death, Disability, Retirement and a Qualifying Event
suffered in connection with a Change in Control). A Payment Amount may be
pro-rated as provided in the Program under certain circumstances.



(f) General. Capitalized terms used in this Award Notice are defined in the
Program, and your participation is subject to the terms of the Program and the
Incentive Plan 2000. The Program and the Incentive Plan 2000 are hereby
incorporated into this Award Notice by reference. The Company shall have the
right to make deductions from Payment Amounts to satisfy withholding of any
taxes required by law and may take any other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.



If you have any questions, or wish to obtain a copy of the Program or the
Incentive Plan 2000, please contact _____________________.

CONTINENTAL AIRLINES, INC.

 

By:_________________________

[Authorized Officer]

62538